FOURNET, C. J., and McCALEB and FI AMLIN, JJ.,
dissenting.
This Court is without jurisdiction to grant this application for the reason that the litigation has been removed to the federal court and that court, whether rightly or wrongly, has upheld its jurisdiction. Should this Court order the district judge to proceed in the matter, it would place the judge in an untenable, in fact impossible, position in view of the orders of the federal judge. Since the federal court has seized jurisdiction of the case, the correctness of the removal order can only be litigated in a federal tribunal. We cannot conceive how any order this Court might render could effectuate an ouster of the federal jurisdiction. To reason otherwise is to create an insurmountable conflict between state and federal jurisdiction contrary to the letter and spirit of Title 28, U.S.C.A. Section 1446 (e).